           Case 1:20-cr-00330-AJN Document 296 Filed 05/28/21 Page 1 of 1




Christian R. Everdell
+1 (212) 957-7600
ceverdell@cohengresser.com




                                                           May 28, 2021


VIA ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

         Re: United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN)

Dear Judge Nathan:

       On behalf of our client, Ghislaine Maxwell, we will be filing our Omnibus Reply
Memorandum in Support of Ms. Maxwell’s Supplemental Pretrial Motions Relating to the S2
Superseding Indictment.

        The reply memorandum contains Confidential Information produced in discovery that is
governed by paragraph 15 of the Protective Order (Dkt. 36). Accordingly, pursuant to our prior
practice, we will not file the reply memorandum on the public docket until we are instructed to
do so by the Court. Instead, we will submit the reply memorandum by email to the Court and the
government under seal—pursuant to Rule 2(B) of the Court’s individual rules of criminal
practice—to give the government the opportunity to propose and justify any redactions it deems
necessary.

         Please contact us with any questions. Your consideration is greatly appreciated.

                                                           Respectfully submitted,

                                                             /s/ Christian R. Everdell
                                                           Christian R. Everdell
                                                           COHEN & GRESSER LLP
                                                           800 Third Avenue, 21st Floor
                                                           New York, New York 10022
                                                           (212) 957-7600
cc:   All counsel of record (via email)
